NIX, Judge:
This is an Original Proceeding in which the petitioner seeks a writ of mandamus directed to the District Court of Carter County, for preparation of casemade at public expense.
The response filed by the Attorney General states that the appearance docket in case #5775 shows that petitioner was represented by court-appointed counsel, Clark Legate, throughout the proceedings. That judgment and sentence was entered on May 10, 1965, at which time petitioner gave notice of intent to appeal and was allowed 60 days in which to make and serve casemade. Further, petitioner was allowed a stay of execution of the judgment and sentence of five days in which to make bond and “to consider application for transcript at state expense”. The Docket further shows that a commitment was issued on May 15, 1965.
The only reasonable inference to be drawn from said entries is that petitioner abandoned his intent to appeal.
Nothing further was received by the District Court of Carter County until April 7, 1966, when petitioner wrote a letter requesting a casemade at public expense. The letter was not verified, and was out of time, and was therefore considered a nullity.
The Writ of Mandamus is therefore, Denied.
BUSSEY, P. J., and BRETT, J., concur.